on     4/8/201510:19:13            AM


                                                                                OFFICE                    OF     STAN             STANART                                          FILED IN
                                                                              COUNTY              CLERK,             HARRIS         COUNTY,                 TEXAS           1st COURT OF APPEALS
                                                                                              CIVIL       COURTS            DEPARTMENT                                          HOUSTON, TEXAS
                                                                                                                                                                            4/8/2015 10:23:32 AM
                8, 2015
                                                                                                                                                                            CHRISTOPHER A. PRINE
                                                                                                                                                                                    Clerk
           Court         of Appeals
    301      Fannin
    Houston,             Texas         77002




                                                                                                LETTER           OF     ASSIGNMENT


    Trial      Court          Docket        Number:              1044023
    Trial      Court          Number:            Three         (3)


    Style:
                                 ADAMS                 AND           CECIL          ADAMS                             VS.         REVECCA                   ROSS
     APPELLANT(S)                                                                                                                 APPELLEE(S)


    Judge:          LINDA               STOREY
I

      Appellant(s)                  Attorney:                                                                                 Appellee(s)                  Attorney:
                                           Pro     Se                                                                          Timothy                     Henderson,          N o. 09432500
      5510         South         Rice      No.         1206                                                                    6300        West         Loop       South,      Suite        280
      Houston,              Texas          77081                                                                               Bellaire,            Texas        77401-2905
      Phone:             (713)      840-0330                                                                                   Phone:           (713)         667-7878
     Fax:          N/A                                                                                                         Fax:        (713)        668-5697
     E-Mail:              N/A                                                                                                 E-Mail:              timjhenderson@msn.com




    Maxine          Adams            and       Cecil      Adams,         appellants,            filed     a Notice      of Appeal          on      April      2, 2015       from   the      Final                that   was
    signed         on                      5, 2015.


    Motion          for     Reconsideration                     filed   January         30,     2015


    The      Clerk’s           Record          is due         to your      office      on     or before                5, 2015.




    /S/Joshua             Alegria
    Joshua         Alegria
    Deputy          Clerk
    P.O.      Box         1525
    Houston,             TX      77251-1525
    (713)       755-64211>.o.




                                                                                                   1525    I             TX   77251-1525        I     (713)     755-6421


                                                                                                                                                                                                    1 of 1




                                                                                                                                                                                                                         1
                                                                                            4/2/2015      PM
                                   _                                                             County
                                                                                                 Harris


                                   CAUSE NO. 1,044,023
_
    MAXINE ADAMS AND                          §
    CECIL ADAMS                               §              THE COUNTY CIVIL
    COURT                                                     §
                                              §
                                                                      ATLAW
    REBECCAROSS                               §
                                              §              HARRIS COUNTY, TEXAS


             NOTICE OF APPEAL TO THE 1ST COURT OF APPEALS AND
                           FOR COURT REPORTER’S RECORD

           NOW HERE COMES Cecil                      and Maxine Adams (collectively the

    "Adams”) to           this   notice of appeal to the pursuant to TEX. R. APP. P.

    ("RULE") 25.1 and Request for                                 Record.   A Request for the

           Reporters Record is included in this notice of appeal.

    1. This is notice that the Adams seek to appeal the following orders:

               a. Order 1: Final Judgment and Decree and Order Granting Rebecca

                  Ross’s Motion for Summary Judgment and Enforcement Binding

                  Settlement Agreement By                  Performance Signed on January 5,

                  2015.

              b. Order 2: Notice —Order Signed on March 16, 2015




    Adams requests the listed          reporters record:
    Adams Notice of Appeal                                                              l of 3




                                                                                                 2
1. Oral Hearingsheard on Wednesday,May 14,2014 at 9:00 a.m.

2. Oral Hearings heard on Tuesday, March 3, 2015 at 9:00 a.m.

3. Oral Hearings heard on Monday, March 16, 2015 at 9:00 a.m.




Submittedthis 2nd day of April 2015.

By:
                                                  Cec1lAdams,PRO SE
5510SouthRice#1206,Houston, 77081
7l3.840.0330

       Local Rule Notice of and Assignment of Related Case in Appeals


      As required by the Local Rules Relating to Assignment of Related Cases to
and Transfersof Related Cases betweenthe First and                       Courts of
Appeals, I certify that the following related appeal or original proceeding has been
previously       in either the First or Fourteenth Court of Appeals:

       XNone
                                MaxineAdamsandCecilAdams




                              CERTIFICATEOF SERVICE

      This is to certify that a true and correct copy of the above pleading was
served by United States            Mail, return receipt requested, postage prepaid,
and/or by fax and/or by hand delivery and/or electronically through the electronic

AdamsNoticeof Appeal                                                           2 of 3




                                                                                        3
        manager and/or by email by upon all persons or counsel at the address(es)
below by MaxineAdams on the 2nd day of April 2015:

TimothyJ. Henderson
6300WestLoop         Suite280
Bellaire,Texas 77401-2905
713.667.7878
713.668.5697 (fax)

      FORREBECCA
COUNSEL        ROSS




Adams        of                                                             3   3




                                                                                    4
                            CAUSE 1,044,023
          ADAMS                    INTHE COUNTY
                                             CIVIL
                                                COURT
CECILADAMS,
                                      §
                                      §
                                                     ATLAWNUMBER
REBECCAROSS,                          §§
      Defendant.                      §              HARRIS COUNTY, TEXAS


                JUDGMENT ANDDECREEANDORDER
                 GRANTINGREBECCA
              MOTIONFORSUMMARY  JUDGMENT
          TOENFORCEBINDINGSETTLEMENT
                                   AGREEMENT
                 BYSPECIFICPERFORMANCE
      THE COURT has                Defendant Rebecca Ross ("R0ss") Motion for

Summary Judgment to Enforce Binding Settlement Agreement by Specific

Performance               and any responses thereto, and the Court is of the

opinion that the Motion should be GRANTED and, it is therefore:

      ORDERED that RoSs’s Motion for Summary Judgment to Enforce Binding

Settlement Agreement by                            is GRANTED; and it if further,

      ORDERED that all of as to Maxine Adams and Cecil                              the

"Adams") claims against            Rebecca Ross are hereby DISMISSED; and it

is further,Page

                                          l of 3




                                                                                          5
.


          ORDERED that the               to execute —-everywhere appropriate — the

    Releaseand              Documents,which is             hereto as Exhibit"A—2"and

    is                 by reference into this Order as though          set forth herein

    verbatim
           (the"Releaseand                   D0cuments”).          thatthe
                                                       It is ORDERED
    Adams deliver the Release and Corollary Documents to counsel for Ross within

    five (5) days        the execution of this Final Judgment, Decree and Order. The

    Release and Corollary Documents, drafted pursuant to the original mediated

    Settlement Agreement, and the 14 corollary documents, contain the necessary

    items for the          performance of the original mediated Settlement Agreement;

     itifsurther
    and
          ORDERED that, pursuant to Rules 131, 141 and 303 of the Texas Rules of

    Civil Procedure, all costs of Court in this cause are taxed against the Adams; and it

    is further,ORDERED

                         that this is a final judgment that disposes of all claims and

    parties.Pursuant

                            the
                       toR308
                          ule
                           of    Civil
                               Rules
                                of
                             Texas    theshall
                                   Procedure,
                                       Court
    RETAIN the power to enforce this              and Decree.




                                                                                            6
h




    DGE PRE              ING



                     -




                         _-




     At
            RECORDER’S
                of
     foundto
     reproduction             for        was
     photo                    of
                                    AH    or




                                               7